Citation Nr: 1606756	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lower back and thoracolumbar spine disorder.

2.  Entitlement to service connection for a bilateral upper extremity disorder, as secondary to a lower back and thoracolumbar spine disorder.

3.  Entitlement to service connection for left leg radiculopathy, as secondary to a lower back and thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in April 2011 and November 2014 and remanded for additional development.  


FINDINGS OF FACT

1.   The presumption of soundness as to the Veteran's lower back and thoracolumbar spine at service entrance is not rebutted; any back disability that the Veteran experienced during service did not develop into a permanent or chronic disability at that time; and the Veteran's low back and thoracolumbar spine disorder is not etiologically related to active service.

2.  The Veteran does not have a bilateral upper extremity disorder that is related to service or a service-connected disability.

3.  The Veteran does not have left leg radiculopathy that is related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back and thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a bilateral upper extremity disorder, as secondary to a lower back and thoracolumbar spine disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2015).

3. The criteria for entitlement to service connection for left leg radiculopathy, as secondary to a lower back and thoracolumbar spine disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the claims, a letter dated in May 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As discussed further below, the Board finds the June 2011 and January 2015 examination and addendum opinion, are together adequate for purposes of the instant claim as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and has a full rationale for the etiological opinions provided.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The January 2015 VA examine was also completed in substantial compliance with the mandates of the Board's November 2014 remand, including consideration of the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lower back and thoracolumbar spine disorder

The Veteran asserts entitlement to a lower back and thoracolumbar spine disorder due to an in-service injury.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran testified to having sustained repeated injury to his back as a result of driving the tank, sitting on the steel driver's seat with 9 to 10 canister points/heat rods serving as the back rest of the seat, and being bounced around in the tank while driving for lengthy periods over rugged terrain, to include during combat in Vietnam.  See Transcript at 5-7.  The Veteran stated that he did not report his back problems to anyone officially.  Id. at 7.  

The Veteran's service treatment records (STRs) are negative for relevant complaints or findings.  In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connected of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory law or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  38 U.S.C.A. § 1154.  The Board notes that Section 1154(b) does not create a statutory presumption of current disability.  Rather, it merely aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

With regard to the Veteran's testimony to the effect that he injured his back prior to service entrance, the Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

The provisions of 38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  That is, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015).  Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991). 

The Veteran's April 1968 pre-induction examination report reflected that his spine was normal.  No back problems were noted.  The Veteran's available STRs did not note any complaints or treatment for back problems.  A November 1970 separation examination report indicated the Veteran's spine was normal.

The first evidence of record of a back complaint following service is a July 1989 private treatment record.  The private treatment record noted that the Veteran complained of low back pain.  He reported that he had "never had any back trouble before."  He did not know what caused the low back pain, but noted he had lifted bales the week before.  There was no numbness or tingling of either lower extremity.  

An August 1991 private treatment record indicated that the Veteran reported falling off a tractor and hurting his back.  

A May 2007 operative report indicated the Veteran had an "alleged work-related injury" of left L5-S1 herniated disc with nerve root compression and left leg radiculopathy.  

In a June 2011 VA examination, the VA examiner found the Veteran had mechanical low back strain with evidence of disc disease in the past with previous discectomy, with intermittent left leg radiculopathy, secondary to low back disease.  Thus, the Veteran has a current disability, satisfying the first element of a service connection.  

In regard to whether the Veteran's back disability is related to service, as noted above, the Veteran testified that his back disability existed prior to service.  The Veteran's entrance examination report does not note any back disability.  

The June 2011 VA examiner found that there was clear and unmistakable evidence that there were no back complaints prior to service, based on his entrance examination being completely benign.  In addition, the examiner could not find any documentation in his service medical record that stated any back disorder was clearly and unmistakable worsened during service.  The VA examiner noted that the Veteran's entrance examination was completely devoid of any medical information, other than a routine normal entrance physical examination.  The Veteran stated that he has had back pain since being 12 to 13 years old.  He stated that it was mentioned at entrance, but there is no documentation of that in the medical record occurring prior to service.  The VA examiner noted that even though the Veteran stated his back pains worsened with his tank duties, there was no documentation in the STRs that stated any back disorder was clearly or unmistakable worsened during service.  There was no documentation of any in-service injuries to his back or his legs or his arms.  There was no evidence to support any aggravation issues.  The Veteran appeared to have a back injury related to work in 2007, he underwent surgery, and he was having left leg radicular symptoms, so it is very likely those are related to his work related injury.  The Board finds that June 2011 probative as to whether there is clear and unmistakable evidence that the Veteran had a back disorder that preexisted service and was worsened by service.  The VA examiner provided a full rationale for the opinion.

The Veteran was provided with another VA opinion in January 2015.  In requesting the opinion, the Board noted that the VA clinician should assume the Veteran's statements regarding sustaining repeated injury to his back as a result of driving the tank, sitting on the steel driver's seat with 9 to 10 canister points/heat rods serving as the back rest of the seat, and being bounced around in the tank while driving for lengthy periods over rugged terrain are credible.  The VA examiner found it was unlikely that any back/thoracolumbar spine disorder or any left leg radiculopathy is related to, in whole or in part, to service, to include any in-service disease or injury. 

The January 2015 VA examiner noted that VA healthcare appeared to have begun in 2003 and no mention was ever made of any back complaints, up until he had a work related back injury in 2007.  However, further review of private records dated 1989 and 1990-91 clearly very distinctly showed a number of entries concerning his back, very clearly related to his farm duties.  They clearly stated the farm/tractor/baling hay injuries, and his private physician made a very clear mention of no prior back complaints.  Therefore, based on these records, the examiner found the Veteran's back injuries appeared to begin in the late 1980s, very specifically due to his farm related work. He also had another back injury around 2007, and records stated he had back surgery.  The VA examiner found it appeared unlikely that any back/thoracolumbar spine disorder or any left leg radiculopathy is related to, in whole or in part, to service, to include any in-service disease or injury.  The VA examiner noted that the Veteran's testimony and statements appeared genuine, but the medical fact presented in his private records clearly did not support the contentions.  The VA examiner stated that he had reviewed the Board hearing transcript and the Veteran's statements.  However, the medical fact in his post service record refuted these contentions.  The Board finds the January 2015 opinion to be highly probative.  The VA examiner provided a full rationale for the opinion and considered the Veteran's complete claims file, including his statements regarding his in-service back injury.

The Board finds that there is not clear and unmistakable evidence that the Veteran had a back disability prior to service and that the injury was not aggravated by service.  The Veteran's entrance examination report and separation examination report indicate the Veteran's spine was normal.  No back problems were noted.  The July 1989 private treatment record indicated that the Veteran reported that he had "never had any back trouble before."  Although the Veteran is competent to report that he had a back disability prior to service, the Board finds that the statement is not credible as it is directly contradicted by evidence that is more contemporaneous to his service.  Therefore, as there is not clear and unmistakable evidence that the Veteran had a back disability prior to service, the presumption of soundness applies to the Veteran's back disability.

As discussed above, the Veteran testified that he sustained repeated injury to his back as a result of driving the tank, and being bounced around in the tank while driving for lengthy periods over rugged terrain, to include during combat in Vietnam.  See Transcript at 5-7.  The Veteran's service personnel record indicated he received an Army Commendation Medal for meritorious service in connection with military operations against a hostile force.  The records indicate the Veteran served as an Armor Crewman in Vietnam.  

As the evidence indicates the Veteran served in combat, the Board has considered the combat presumption.  However, the Board finds the presumption is rebutted by the evidence of record.  As noted above the Veteran's service records and the November 1970 separation examination report do not note any back complaints or problems, directly contradicting the Veteran's claim that he injured his back while riding in tanks.  The first evidence of a back complaint following service is a July 1989 private treatment record, nearly 20 years after his separation from service.  The record specifically noted that the Veteran reported he "never had any back trouble before."  The August 1991 private treatment record noted the Veteran hurt his back after falling off a tractor.  The May 2007 private treatment records reflect that the Veteran had a work-related injury to his back.  The evidence does not show the Veteran reported having back problems in service prior to filing his claim for entitlement to service connection for a low back and thoracolumbar spine disorder.  The Board finds there is clear and convincing evidence contrary to the Veteran's testimony regarding incurrence of permanent or chronic back disability during his combat service.  Therefore, the combat presumption is rebutted in this regard.  See 38 U.S.C.A. § 1154(b);  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In regard to whether it is at least as likely as not that the Veteran's back disorder is related to service, the Board finds that a preponderance of the evidence is against the claim.  As noted above, the Veteran testified to having  sustained repeated injury to his back as a result of driving a tank, including during combat.  However, the Veteran's service treatment records and separation examination report do not note any back problems.  The November 1970 separation examination report noted his spine was normal.  The first evidence of a back problem was in 1989, nearly 20 years following service, and the Veteran specifically stated he had never had back trouble before at that time.  As a lay person the Veteran is competent to report symptoms capable of lay observation, such as back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As discussed above, the Board finds the Veteran's assertion that he injured his back in service to be less than credible.  The claim is directly contradicted by his separation examination report and July 1989 private treatment record.  The Veteran's private treatment records showing back complaints in 1991 and 2007 indicated the back problems were related to a recent incident.  The evidence does not show the Veteran had a spine disorder in service or that he had continuous symptoms of the disorder since service

Additionally, the January 2015 VA examiner found the Veteran's back disability was less likely than not related to service.  The examiner considered the Veteran's statements regarding his service.  As the VA examiner provided a full rationale for the opinion, the Board finds it to be highly probative.  

The Veteran has asserted that he his low back and thoracolumbar spine disorders are related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, a back disorder is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology a disorder which is typically confirmed by X-rays, the Board finds that the probative value of any such opinion is outweighed by that of the January 2015 VA examiner, who has education, training and experience in evaluating the etiology of back disorders.

In sum, based on a review of the evidence of record, the Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a lower back and thoracolumbar spine disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Upper Extremity Disorder

The Veteran has asserted that he has a bilateral upper extremity disorder and left leg radiculopathy, secondary to a back and thoracolumbar spine disorder.  As discussed above, the Board finds that service connection is not warranted for the Veteran's lower back and thoracolumbar spine disorder.

The Veteran asserted that he had a bilateral upper extremity disorder secondary to a back and thoracolumbar spine disorder.  See Transcript at 18.  The Veteran reported that he had numbness in his hands that he believed was the result of the back injury.  As discussed above, the Board finds that service connection is not warranted for the Veteran's lower back and thoracolumbar spine disorder.  Therefore, service connection for a bilateral upper extremity disorder is not warranted on a secondary basis.

The Veteran has not asserted that he has a bilateral upper extremity disorder related to service on a direct basis.  However, the Board has considered whether service connection is warranted on a direct basis.

An April 1968 pre-induction examination report indicated the Veteran's upper extremities were normal.  A November 1970 separation examination report also indicated the Veteran's upper extremities were normal.

The June 2011 VA examiner stated that the Veteran was only concerned about the possibility of carpal tunnel syndrome.  The VA examiner could not find any other bilateral upper extremity disorder that would be related to any left leg radiculopathy or back pain.  

A June 2011 VA treatment record indicated the Veteran had bilateral carpal tunnel syndrome.  The treatment records do not indicate the condition is related to service, and the Veteran has not asserted it is related to service.

Although the Veteran has carpal tunnel syndrome, the evidence is against a finding that the condition is related to service or a service-connected disability.  As discussed above, the Board finds that service connection is not warranted for a lower back or thoracolumbar spine disorder.  There is no evidence of a nexus between the Veteran's carpal tunnel syndrome and service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

Left Leg Radiculopathy

The Veteran has asserted that he has left leg radiculopathy, secondary to a lower back and thoracolumbar spine disorder.  For the reasons that follow, the Board finds that service connection is not warranted.

At the June 2011 VA examination, the Veteran reported that his radiculopathy of the left leg began in 2005, after his work related back injury.  He described the onset as chronic, gradual.  The VA examiner diagnosed him with radiculopathy of the left leg.  The VA examiner found the etiology of the radiculopathy was "disc disease in back."  The VA examiner specifically found the Veteran's lower extremity radiculopathy was secondary to his low back.  

As the Board has found that service connection is not warranted for the Veteran's lower back and thoracolumbar spine disorders, service connection cannot be granted for the left leg radiculopathy on a secondary basis.

The Veteran has not asserted that he is entitled to service connection for left leg radiculopathy on a direct basis. The Veteran asserted it began in 2005.  An April 1968 pre-induction examination report indicated the Veteran's lower extremities were normal.  A November 1970 separation examination report also indicated the Veteran's lower extremities were normal.  The June 2011 VA examination indicated the Veteran's radiculopathy is etiologically related to his low back disorder.  Therefore, service connection is not warranted on a direct basis.

The Board finds that service connection is not warranted for left leg radiculopathy.  The evidence indicates the Veteran's left leg radiculopathy is related to his low back disability, which is not service-connected.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for a lower back and thoracolumbar spine disorder is denied.

Entitlement to service connection for a bilateral upper extremity disorder, as secondary to a lower back and thoracolumbar spine disorder, is denied.

Entitlement to service connection for left leg radiculopathy, as secondary to a lower back and thoracolumbar spine disorder, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


